Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None in the prior art of record, neither singularly nor in combination, teach or make obvious, a system wherein the operation system is configured to generate a transportation plan for the vehicle and 5transmit the transportation plan to the vehicle controller of the vehicle; and the vehicle controller is configured to control, in accordance with the transportation plan, the vehicle to autonomously move to a position of a checkpoint at an entrance to a target highway port, and interact with a checkpoint controller corresponding to the position of the checkpoint for autonomously passing the checkpoint; and control the vehicle to 10autonomously move from the position of the checkpoint to a specified loading/unloading position in the target highway port, and interact with a loading/unloading control apparatus for autonomous loading/unloading at the loading/unloading position as shown in independent claim 1 (and similarly in independent claim 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/Primary Examiner, Art Unit 3661